Citation Nr: 0300890	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date prior to May 30, 1996 for 
the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from September 1981 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision 
of the Department of Veteran's Affairs (VA) Regional 
Office in Cheyenne, Wyoming (the RO).

The veteran's claim of entitlement to an earlier effective 
date for TDIU was previously before the Board.  In August 
1999, that issue was remanded to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board on appeal.  

The Board observes that at the time of its August 1999 
remand, the effective date for TDIU was March 20, 1997.  
In an October 2002 decision, the RO granted an earlier 
effective date May 30, 1996.  In a statement in support of 
his claim dated December 1, 2002, the veteran reiterated 
his previously stated contention that the effective date 
for TDIU should be September 1, 1995.  The issue of an 
earlier effective date thus has not been completely 
resolved and still remains to be adjudicated by the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, 
and it follows that a claim remains in controversy where 
less than the maximum benefit available is awarded].  


FINDINGS OF FACT

1.  The veteran's formal claim of entitlement to TDIU was 
received on March 20, 1997.

2.  The earliest date on which it was factually 
ascertainable that the veteran's service-connected 
disabilities warranted entitlement to TDIU was May 30, 
1996.

CONCLUSION OF LAW

The establishment of an effective date earlier than May 
30, 1996 for TDIU is not appropriate.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(o) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date for the grant of 
TDIU earlier than the currently assigned May 30, 1996.  In 
essence, he contends that the effective date should be the 
same as the September 1, 1995 effective date assigned by 
the Social Security Administration (SSA) for disability 
benefits.  He points to medical records showing that he 
was experiencing major depression as of that date.  

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in March 1997 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

The current standard of review for all claims is as 
follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in April 1998 and October 2002 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity 
to submit such evidence.  Moreover, in a July 1998 
statement of the case and a supplemental statement of the 
case issued in October 2002, the RO notified the veteran 
of regulations pertinent to earlier effective date claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In an August 2001 letter and the October 2002 supplemental 
statement of the case, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  Copies of VCAA 
regulations were provided to the veteran in the October 
2002 supplemental statement of the case.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations 
or treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by 
any Federal agency or department.  In turn, the veteran 
was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, 
and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board remanded this issue in August 1999 so that 
additional evidence could be associated with the veteran's 
VA claims folder.  This was accomplished.
The veteran's service medical records have been received, 
as have VA outpatient treatment reports and private 
medical records.  In addition, the veteran was afforded 
several VA examinations in February 1995, May 1996, 
September 1996, April 1997, May 1997 and April 1998.  The 
Board finds that all known and ascertainable medical 
records have been obtained and are associated with the 
claims file.  The veteran does not appear to contend that 
additional evidence which is pertinent to this claim 
exists.     

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He 
testified at a personal hearing at the RO in December 
1997.  Both he and his accredited representative have 
submitted written argument to the RO and to the Board.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002). 

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2002).  

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for 
veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a) (2002). 

Effective dates 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, 
if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400(o)(1) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim had not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim. 38 C.F.R. § 3.155(a) (2002).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or 
treatment as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report 
or for a period of one year prior to the date of receipt 
of the report.  See 38 C.F.R. § 3.157 (2001).  As to 
reports prepared by VA or the uniformed services, the date 
of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital. 38 C.F.R. § 
3.157(b)(1).

Factual background

The veteran was separated from service after 13 years due 
to injuries sustained in a motor vehicle accident in March 
1993. He filed a claim of entitlement to service 
connection for several claimed disabilities (not including 
a psychiatric disability) on November 28, 1994.  In 
December 1994, the RO granted service connection for 
cervical spine, left knee and left arm disabilities, 
effective November 11, 1994, the day after the veteran 
left military service.  See 38 C.F.R. § 3.400(b).  The 
combined disability rating was 40 percent.  In a September 
22, 1995 RO rating decision, the combined disability 
rating was increased to 50 percent, effective November 11, 
1994.

On September 29, 1995, the veteran submitted a copy of a 
medical treatment record dated September 22, 1995.  The 
treatment was done at an United States Air Force medical 
facility; the veteran was on the temporary disability 
retired list (TDRL).  Although the purpose of the 
treatment was for (service connected ) neck and back pain, 
the treating physician reported "he is slowing showing 
signs of substantial depression . . . the patient is 
having clinical depression . . . . Psychiatric 
intervention may be required."   
  
Of record is the report of a May 30, 1996 VA mental health 
assessment, which resulted in an assessment of depression.  
The report indicated that the veteran had been permanently 
retired from the United States Air Force that month.  

In July 1996, the veteran, through his accredited 
representative, filed a claim of entitlement to service 
connection for several acquired psychiatric disorders, 
including depression.  In January 1997, the veteran was 
awarded service connection for major depression, effective 
the date of the veteran's informal claim, the VA mental 
health assessment, May 30, 1996.  A 30 percent disability 
rating was assigned, increasing the combined rating to 
70 percent, effective May 30, 1996.  

The veteran initially filed a claim of entitlement to TDIU 
on March 20, 1997.  The RO denied that claim in August 
1997, stating that the veteran's service-connected 
disabilities were not shown to preclude substantially 
gainful employment.  The veteran appealed the RO's 
decision to the Board.  Prior to Board review, in April 
1998, the RO granted service connection for a low back 
disability, effective September 26, 1997.  The RO also 
granted the veteran's claim of entitlement to TDIU, 
effective March 20, 1997, the date of the veteran's TDIU 
claim.  

In a May 1998 statement, the veteran asserted that the 
effective date of TDIU should be September 1, 1995, the 
same effective date that had been designated by SSA for 
disability benefits.  In July 1998, the RO denied the 
veteran's claim for an earlier effective date for TDIU.  
In August 1999, the Board remanded the issue of 
entitlement to an effective date prior to March 20, 1997 
for TDIU to the RO for additional development.  In an 
October 2002 rating decision, the RO granted an earlier 
effective date for the veteran's TDIU, May 30, 1996, the 
same effective date as for the veteran's service-connected 
major depression.  

The veteran has continued to maintain that September 1, 
1995 should be the effective date for his TDIU.

Analysis

The veteran has been granted TDIU, effective May 30, 1996.  
He contends that his TDIU effective date should be 
September 1, 1995, the date assigned by the SSA for 
disability benefits. 

On May 30, 1996, the veteran underwent a VA examination 
for psychiatric disorders which resulted in an assessment 
of major depression.  The RO considered this to be an 
filed an informal claim of entitlement to service 
connection for major depression.  The veteran filed a 
formal claim of entitlement to service connection for 
depression in July 1996 and service connection for major 
depression was granted effective May 30, 1996.  

The veteran filed a claim of entitlement to TDIU on March 
20, 1997.  In its October 2002 rating decision, the RO 
assigned May 30, 1996 as the effective date for TDIU, 
stating that May 30, 1996 was the earliest date on which 
the veteran met the basic eligibility requirements for 
TDIU.  See 38 C.F.R. § 3.400(o).  The RO additionally 
commented that an effective date for TDIU of September 1, 
1995 was not warranted.  The RO noted that the SSA had 
based its opinion on disabilities of the neck, back, left 
shoulder, arm, knee and depression.  The RO noted that 
depression appeared to be a "significant factor" in the 
SSA's decision.  However, the veteran was not service 
connected for depression until May 30, 1996 and was not 
service connected for a low back disability until 
September 26, 1997.  

It is clear that the veteran filed a formal claim of 
entitlement to TDIU on March 20, 1997.  The RO has already 
assigned May 30, 1996 as the effective date for the 
veteran's TDIU because the veteran's unemployability due 
to his service-connected disabilities was factually 
ascertainable as of that date.  See 38 C.F.R. § 3.400(o). 

The Board has reviewed the record to ascertain whether 
there are any claims of entitlement to TDIU, either formal 
or informal, before March 20, 1997.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board is 
required under statute and regulation to evaluate the 
evidence of record dating back one year before the claim's 
filing to determine whether the veteran's unemployability 
due to service-connected disabilities was ascertainable 
within on year before he submitted his formal claim].  See 
also 38 U.S.C.A. § 5110(b)(2).  The Board finds that there 
are none, and the veteran himself has identified none.  

In so concluding, the Board has paid particular attention 
to the treatment record dated September 22, 1995, which 
appears to have been the first evidence of depression.   
This Air Force medical treatment record clearly cannot be 
considered to be a formal claim for TDIU.  It also cannot 
be considered to be an informal claim for TDIU, because it 
does not identify TDIU as "the benefit sought" as required 
by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).  The record merely indicates that the veteran had 
been recently troubled by depression in addition to his 
physical complaints and that psychiatric intervention 
might be necessary.  There is no hint that the veteran was 
unemployable due to his disabilities, including 
depression, or that the veteran was so claiming.  

This situation is unlike that in Roberson v. Principi, 251 
F. 3d 1378 (2001). 
In Roberson, the United States Court of Appeals for the 
Federal Circuit held that when a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU.  VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether a claim is specifically 
labeled as a claim for TDIU.  Here, there is no indication 
whatsoever that the veteran was seeking TDIU in September 
1995.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the 
appellant.  The Court has also held that an appellant must 
have asserted the claim expressly or impliedly.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  Prior 
to March 20, 1997, the veteran did not raise a TDIU claim, 
either expressly or impliedly. 

The Board additionally finds that there is no evidence 
earlier than May 30, 1996 within the year preceding March 
20, 1997 (or for that matter otherwise) which supports the 
proposition that the veteran was unemployable due to his 
service-connected disabilities.  

The United States Court of Appeals for Veterans Claims 
(the Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is 
answered by the Board based on the evidence in a veteran's 
VA claims folder. See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992): "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See also Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992): "the Board was required under 
statute and regulation to evaluate the evidence of record 
dating back to . . . the date one year before the claim's 
filing to determine whether the veteran's unemployability 
due to service-connected disabilities was ascertainable 
within the year before he submitted his formal claim.  See 
also Scott v. Brown, 7 Vet. App. 184, 188 (1994) [citing 
Quarles] and Hazan v. Gober, 10 Vet. App. 511, 518 (1997); 
see also VAOPGCPREC 12-98.

In Hazan, the Court held that 38 U.S.C. § 5110(b)(2) 
requires review of all the evidence of record as to the 
disability in order to ascertain the earliest possible 
effective date.  See Hazan, 10 Vet. App. at 517-18; see 
also Swanson v. West, 12 Vet. App. 442, 447-48 (1999).

The veteran has referred to the determination of SSA.  The 
SSA determination upon which the veteran relies was dated 
March 24, 1997, which was a few days after his March 20, 
1997 claim.  VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including 
the Social Security Administration.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a 
SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
The SSA determination focused on the veteran's depression 
and accurately reported that its onset was initially noted 
in September 1995 but that he did not seek treatment until 
May 1996.  Nonetheless, the SSA Administrative Law Judge 
(ALJ) found the veteran to be disabled from September 1, 
1995 due to "the claimant's increased depression".  The 
reasons for this conclusion are unclear.  There was no 
clinical identification of depression before September 
1995, so the cannot understand the use of the word 
"increased".  In addition, the SSA ALJ did not explain why 
the veteran's depression rendered him unable to work as of 
September 1, 1995, did not refer to specific medical 
evidence in support of that conclusion and did not square 
his conclusion with the fact, mentioned in the decision, 
that the veteran did not seek treatment for depression 
until May 1996.

The Board disagrees with the conclusion of the SSA ALJ and 
declines to follow it.
The Board's reasoning has been stated above.  Although 
there is the September 1995 reference to the onset of 
depression, there is no indication that it significantly 
impaired the veteran or rendered him unemployable.  The 
veteran did not seek medical treatment for depression 
until May 1996.  The Board believes that may 30, 1996 is 
the earliest date upon which it was factually 
ascertainable that depression, in combination with the 
veteran's other service-connected disabilities, rendered 
him unemployable.

In short, although the veteran contends that because SSA 
considered him to be unemployable as of September 1, 1995, 
VA should do so also, as explained above, the effective 
date assigned for TDIU is dictated by the law and 
regulations and is largely dependent on when the claim is 
filed with VA.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.400.  In this case the veteran's TDIU was 
filed on March 20, 1997 and it was factually ascertainable 
that the veteran was unemployable as of the May 30, 1996 
VA medical record and no earlier.

In addition, as alluded to by the RO in its October 2002 
decision, the Court has held that an effective date for 
TDIU cannot predate the effective date for service 
connection for the disability upon which the claim of TDIU 
is based.  See Firek v. Derwinski, 3 Vet. App. 145, 148 
(1992).  The Board notes that the veteran's service-
connected disabilities did not meet either the percentage 
or unemployability requirements for TDIU until April 14, 
1998.  At that time the RO granted service connection for 
major depression, effective May 30, 1996.  Thus, an 
effective date earlier than May 30, 1996 for TDIU is not 
warranted because the veteran did not meet the 
unemployability requirements prior to that date.  The 
evidence does not support the veteran's claim of 
entitlement to an effective date prior to May 30, 1996 for 
an award of TDIU because the veteran was not service-
connected for major depression until May 30, 1996. 

In conclusion, the Board finds that the RO properly 
assigned an effective date of May 30, 1996 for an award of 
a TDIU.  The veteran's claim of entitlement to an 
effective date prior to May 30, 1996 is therefore denied.




ORDER

An effective date prior to May 30, 1996 for an award of a 
total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

